Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of prior U.S. Patent No. 11,418,655.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except for determining, by the data processing hardware, a second feature based on a second pair of frequencies of the second frequency representation and a period of time between the second pair of frequencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent No. 9,912,373). 

            Regarding claims 1 and 11, with respect to Figures 1-7 and 9, Wang teaches a computer-implemented echo detection method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
            receiving a frequency representation of an audio playback [i.e., playout] audio signal corresponding to a microphone audio signal (fig. 3; col.8, lines 19-60); 
            determining, by the data processing hardware, an audio segment [i.e., frequency representation] of the microphone audio signal and an audio segment [i.e., frequency representation] of the playout audio signal (col.8, lines 19-60, col.11 lines 26-28); 
determining features based on the audio segment [i.e., frequency representation] of the playout audio signal, each feature corresponding to a pair of frequencies of the frequency representation and a period of time between the pair of frequencies (col.8, lines 19-60, col.11 lines 26-43, col.12 lines 5-15);
            determining that a match occurs between a first feature based on a frequency representation of the microphone audio signal and a second feature based on the frequency representation of the playout audio signal (col.11 lines 48-58); and  
            determining that an echo within the microphone audio signal exists when a delay value between the first feature and the second feature satisfies an echo value threshold that is predictive of a respective echo being human perceptible (col.11 lines 58-62).

 
            Regarding claims 2 and 12, Wang teaches wherein the echo threshold corresponds to an echo within the microphone audio signal when multiple matches exhibit the same or similar delay values (col.11 lines 58-62).

           Regarding claims 3 and 13, Wang teaches wherein determining that an echo within the microphone audio signal exists comprises determining that the delay value between the first feature and the second feature satisfies an echo count threshold representing a count of a particular delay value predictive of a respective echo (col.11 lines 58-62).           

            Regarding claims 5 and 15, Wang teaches receiving the microphone audio signal as an echo reduced signal from an echo reduction device, the echo reduction device configured to reduce echo between the microphone audio signal and the playout audio signal  (fig.3; col.11 lines 48-62).

          Regarding claims 7 and 17, Wang teaches wherein at least one of the frequency representation of the microphone audio signal or the playout audio signal is determined by: dividing the audio frame [i.e., audio signal] into audio segments [i.e., sample blocks]; and determining divisions [i.e., coefficients of the frequency representation] based on a frequency transformation of each sample block (col.11 lines 3-10, 29-47, col.12, lines 16-36).

           Regarding claims 9 and 19, Wang teaches receiving the microphone audio signal and the playout audio signal, determining the frequency representation of the microphone audio signal and the frequency representation of the  playout audio signal, determining the features for each frequency representation, determining that the match occurs between the first feature and the second feature, and determining that the delay value between the first feature and the second feature corresponds to the echo occur contemporaneously in real-time (col.11, lines 48-62, col.13, lines 13-25).

          Regarding claims 10 and 20, Wang teaches removing, by the data processing hardware, the received microphone audio signal and the received playout audio signal based on determining the delay value between the first feature and the second feature corresponds to the echo (col.11, lines 48-67, col.12, lines 1-4, col.14, lines 17-19).

          Claim 11 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Wang teaches when no match occurs: determining, by the data processing hardware in real time, a second set of playout audio features based the playout audio signal, the second set of playout features representing the predetermined block of time adjacent to the first set of playout features from the playout audio signal (fig.1, 3; col.3, lines 20-56, col.8, lines 1-col.9, line 13, col.11, lines 26-43, col.12, lines 5-15); 
           determining, by the data processing hardware in real time, that a respective playout feature  from the second set of playout features matches a second microphone feature (col.11, lines 48-58); and 
           identifying, by the data processing hardware in real time, that the matched second microphone feature is an echo within the microphone audio signal (col.11, lines 48-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2019/0325897).  

             Regarding claims 4 and 14, Wang teaches wherein the pair of frequencies correspond to a first peak frequency and a second peak frequency of the frequency representation, the second peak frequency adjacent to the first peak frequency (col.11, lines 11-28).

              However, Wang does not specifically teach wherein the pair of frequencies correspond within a threshold frequency difference from the first peak frequency, the threshold frequency difference corresponding to a frequency tolerance from the first peak frequency. Examiner takes an official notice that wherein the pair of frequencies correspond within a threshold frequency difference from the first peak frequency, the threshold frequency difference corresponding to a frequency tolerance from the first peak frequency is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang to incorporate the feature of wherein the pair of frequencies correspond within a threshold frequency difference from the first peak frequency, the threshold frequency difference corresponding to a frequency tolerance from the first peak frequency in Wang’s invention in order to provide cancel echo from the audio stream conveniently. 
         
                 Regarding claims 6 and 16, Wang does not specifically teach wherein each of the received microphone audio signal and the received playout audio signal is down-sampled. Examiner takes an official notice wherein each of the received microphone audio signal and the received playout audio signal is down-sampled is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang to incorporate the feature of down-sampling, by the data processing hardware, each of the received microphone audio signal and the received playout audio signal in Wang’s invention in order to combine signals conveniently. 

                Regarding claims 8 and 18, Wang does not specifically teach wherein the pair of frequencies corresponding to each feature satisfies a feature frequency threshold. Examiner takes an official notice wherein the pair of frequencies corresponding to each feature satisfies a feature frequency threshold is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang to incorporate the feature of wherein the pair of frequencies corresponding to each feature satisfies a feature frequency threshold in Wang’s invention in order to provide remove echo from the audio stream efficiently. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
October 19, 2022